Citation Nr: 0918997	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-24 092	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for a low back disability, to 
include on a secondary basis, has been received.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945.

In a December 1994 rating decision, the RO denied service 
connection for spinal stenosis with radiculopathy on direct 
and secondary bases.  The veteran filed a notice of 
disagreement (NOD) in March 1995, and the RO issued a 
statement of the case (SOC) in October 1995.  The Veteran did 
not file a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals).

In a February 2000 rating decision, the RO denied the 
veteran's petition to reopen the claim for service connection 
for back disability.  The Veteran filed a NOD in March 2000.  
The RO issued a SOC in March 2001, but the Veteran did not 
file a substantive appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision, in which the RO adjudicated on the merits a claim 
for service connection for spinal stenosis as secondary to 
service-connected conditions.  In October 2001, the Veteran 
filed a NOD.  In September 2002, jurisdiction of the 
Veteran's claims file was transferred from the RO in Newark, 
New Jersey, to the RO in Philadelphia, Pennsylvania.  The 
Philadelphia RO issued a SOC in July 2003, and the veteran 
filed a substantive appeal in August 2003.

Although, in the September 2001 rating decision on appeal, 
the RO adjudicated on the merits the claim for service 
connection for low back disability on a secondary basis, the 
Board points out that regardless of what the RO has done, the 
Board must address the question of whether new and material 
evidence to reopen the claim has been received, because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
In other words, the Board is required to first consider 
whether new and material evidence is presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In December 2003, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) at the RO; a transcript of 
the hearing is of record.  

In January 2006, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include providing the veteran 
with notice of the information and evidence necessary to 
substantiate a claim for secondary service connection, and 
notice of the information and evidence necessary to reopen 
the claim.  The Board also denied a claim for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, which had been denied by 
the RO in August 2002, and appealed by the Veteran.  

After accomplishing further action, the AMC continued the 
denial of the claim on appeal (as reflected in a November 
2006 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

By means of a March 2007 letter, the Board notified the 
veteran that the VLJ who conducted his December 2003 hearing 
is no longer with the Board, and indicated that the Veteran 
could request another hearing, if he so desired.  In a 
response later in March 2007, the veteran indicated that he 
did not desire another hearing.

In June 2007, the Board remanded the claim to the RO, via the 
AMC, for corrective action regarding the notice discussed 
above.  The AMC continued the denial of the claim (as 
reflected in the May 2008 SSOC), and returned this matter to 
the Board for further appellate consideration.

In August 2008, the Board again remanded the claim to the RO, 
via the AMC, for corrective action.  The AMC continued the 
denial of the claim (as reflected in the March 2009 SSOC), 
and returned this matter to the Board for further appellate 
consideration.

In November 2008, the undersigned granted the motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a February 2000 decision, the RO declined to reopen 
the claim for service connection for low back disability; 
although the Veteran filed a notice of disagreement with the 
denial, he did not file a substantive appeal. 

3. Although some of the additional evidence associated with 
the claims file since the February 2000 denial was not 
previously before agency decision makers, none of it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for low 
back disability, to include on a secondary basis..


CONCLUSIONS OF LAW

1.  The February 2000 decision declining to reopen the claim 
for service connection for low back disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a), 20.302, 
20.1103 (2008).  

2.  As evidence received since February 2000 is not new and 
material, the criteria for reopening the claim for service 
connection for low back disability, to include on a secondary 
basis  are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (c) (as applicable to claims filed  prior to 
August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal arises from a claim that was received in March 
2000, before enactment of the VCAA.  In an April 2001 pre-
rating letter, the RO provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate a service connection claim on a direct basis.  
The September 2001 rating decision represents the initial 
adjudication of the claim after issuance of the September 
2001 letter.  

Thereafter, a December 2008 post-rating letter provided the 
veteran with notice of what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA, pertaining to the claim for service 
connection on a secondary basis, as well as to the assignment 
of disability ratings and effective dates, and the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  The December 2008 also provided notice 
consistent with Kent, pertaining to the basis of the prior 
denial of the service connection claim, and the type of 
evidence that would be considered new and material.  

After issuance of the December 2008 letter, and opportunity 
for the veteran to respond, the March 2009 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim.  Pertinent medical evidence 
associated with the claims file consists of VA treatment 
records, and the report of an April 2001 VA examination.  
Also of record and considered in connection with the appeal 
is the transcript of the Veteran's December 2003 Board 
hearing, along with various written statements submitted by 
the veteran and his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to reopen and substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The RO initially denied a claim for service connection for 
low back disability in a December 1994 rating decision.  The 
Veteran disagreed with that denial, but did not perfect an 
appeal.  In December 1998, the Veteran made an attempt to 
reopen the claim.  The February 2000 RO decision represents 
the most recent denial of reopening prior to the current 
claim.  

At the time of the February 2000 decision, the evidence then 
of record consisted of statements from the Veteran, service 
treatment records, VA outpatient records, and several VA 
examinations conducted to evaluate other disabilities.  The 
service records contain no reference to back disability.  
Post-service VA examinations in April 1947, November 1964, 
June 1974, June 1975, March 1980, December 1981, June 1984, 
and November 1989 are silent with respect to disability of 
the low back.  

A January 1994 hand-written note from, Dr. F.K., a VA 
physician (Frederick S. Kaplan) states that the Veteran 
suffers from severe service-related degenerative joint 
disease of the knees and spine with severe symptomatic spinal 
stenosis.  

The report of a September 1994 VA examination includes a 
diagnosis of spinal stenosis.  A November 1994 addendum 
indicates the examiner's review of the claims file and 
opinion that spinal stenosis has no relationship to his 
service-connected disorders.  

An October 1995 outpatient report from Dr. Kaplan states that 
the Veteran has severe service-connected lumbar spinal 
stenosis.  

In February 2000, the RO concluded that new and material 
evidence had not been received to reopen the claim for 
service connection for back disability.  Although the Veteran 
disagreed with the denial, and a SOC was issued in March 
2001, the Veteran did not perfect the appeal with a timely-
filed substantive appeal (see 38 C.F.R. § 20.200), that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The RO interpreted the March 2000 NOD as a claim for service 
connection for back disability on a secondary basis.  The RO 
did not treat this as a petition to reopen, but as a separate 
claim.  Thus, the RO adjudicated the merits of the secondary 
service connection claim in September 2001 decision, at which 
time the in which it denied the claim.  However, a claim for 
service connection based on a new theory of etiology does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  Thus, regardless  of the RO's 
characterization and treatment of the matter, the March 2000 
statement constitutes a petition to reopen, not a new claim.  
Regarding petitions to reopen received prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or merely 
cumulative of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in February 2000).  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  

Furthermore, for purposes of the new and material analysis, 
the credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the February 2000 denial of the 
reopening of the claim for back disability includes VA 
treatment records, a VA examination report dated in April 
2001, as well as additional statements from the Veteran and 
his representative.

The VA treatment records are new, in that they were not of 
record at the time of the February 2000 RO decision.  
However, these records are not material for purposes of 
reopening the claim, as they do not include any opinion that 
supports a finding that the Veteran has a back disability 
that is related to either a directly to service or to a 
service connected disability-the central question underlying 
the claim.  

The report of an April 2001 examination is also new, and the 
report includes a nexus opinion with respect to the Veteran's 
back complaints.  However, the examiner opined that 
"[s]pinal stenosis is a combination of developmental and 
osteoarthritic changes and the claimant's spinal stenosis has 
absolutely no relationship to his compensable disorders."  
As the opinion and findings of the examiner weigh decidedly 
against the claim, for purposes of reopening, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It is therefore not material 
evidence.

In February 2004 letter, Philip Hollander D.O. states that 
the Veteran's knee problems are compounded by moderately 
severe spinal stenosis, which contributes to his knee 
symptoms.  This opinion does not purport to relate the spinal 
stenosis to service, or to any service-connected disability.  
It is, therefore, not material.  

Without the receipt of competent evidence that the claimed 
disability had its onset in service, was aggravated by 
service, or is otherwise related to disease or injury in 
service, or to a service-connected disability, none of the 
newly received  medical evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim, and therefore, it is not material for purposes of 
reopening the claim.

The only other relevant evidence received consists of oral 
and written assertions of the Veteran, and those advanced by 
his representative, on his behalf.   However, even if new, 
such lay assertions provide no basis for reopening the claim.  
To the extent that the Veteran and his representative are 
attempting to establish a medical nexus between the low back 
disability and in-service injury, on the basis of assertions, 
alone, such evidence must fail.  As each is a layperson not 
shown to have appropriate medical training and expertise, 
neither the Veteran nor his representative  is competent to 
provide a probative (i.e., persuasive) opinion on a medical 
matter.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for low back disability has not been received.  As 
such, the RO's February 2000 decision remains final, and the 
request to reopen must be denied.  

As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for low 
back disability, to include on a secondary basis, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


